Citation Nr: 1317418	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-40 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an effective date earlier than May 16, 2008, for the grant of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1998 to September 2002.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to an increased rating for a right knee disability and a higher initial rating for a left knee disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied in an unappealed rating decision in February 2004. 

2.  A claim to reopen the claim for service connection for a left knee disability was not received prior to May 16, 2008. 

3.  The Veteran's claim for service connection for a left knee disability was reopened on the basis of new and material evidence, other than service department records, that was received more than one year after the February 2004 rating decision.


CONCLUSION OF LAW

An effective date earlier than May 16, 2008, is not warranted for the award of service connection for a left knee disability.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by letter mailed in June 2008, prior to the September 2008 rating decision which granted service connection for a left knee disability, effective May 16, 2008. 

As explained below, a determination of the proper effective date for the award of service connection is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to when the Veteran's entitlement arose is already of record, as is the documentation constituting the Veteran's claim to reopen.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim. 

II. Legal Criteria

In the absence of an applicable exception, the effective date of an award based on an original claim for compensation benefits, or a request (claim) to reopen after final adjudication, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (b)(2)(i) (2012).  The effective date, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a) . 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400(q)(1)(ii) . However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2012). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) . 

III.  Factual Background and Analysis

The Veteran contends that she is entitled to an earlier effective date for service connection for a left knee disability than the date assigned of May 16, 2008, based on the Veteran's prior claim not having been "handled properly," as her authorized representative informed in an April 2013 "Appellant's Brief."

The Veteran was discharged from service in September 2002.  She first submitted a claim for service connection for a left knee disability in July 2003.  In a February 2004 rating decision (with notification to the Veteran in March 2004), the RO denied service connection for a left knee disability.  The Veteran did not appeal this decision or submit any pertinent evidence within the appeal period.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2012).  

On May 16, 2008, the Veteran's claim to reopen the claim for service connection for a left knee disability was received.  In a September 2008 rating decision, the RO reopened the claim and granted service connection for a left knee disability, effective May 16, 2008.  Following the February 2004 rating decision, no new service department records were received.  
 
A review of the claims files shows that there is no communication, formal or informal, that could be interpreted as a claim for service connection for a left  knee disability that was received subsequent to the RO's February 2004 rating decision, and prior to May 16, 2008.  

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for a left knee disability prior to May 16, 2008.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) ; see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

The Board therefore finds that the preponderance of the evidence is against the claim for an effective date prior to May 16, 2008, for service connection for left knee disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has not raised a claim of clear and unmistakable error (CUE) in the prior rating action denying her claim for service connection for a left knee disability in February 2004.  Such a CUE claim must be stated with specificity, which the Veteran has not done.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993), review en banc denied, 6 Vet. App. 162, 163 (1994).  Additionally, a claim not being handled properly, as the Veteran has alleged, without more, is not a valid basis for CUE.  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (A purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.).


ORDER

An effective date earlier than May 16, 2008, for the grant of service connection for a left knee disability is denied.



REMAND

The most recent VA examination to determine the current degree of severity of the Veteran's bilateral knee disability was in August 2008.  The examiner measured a slight reduction in range of motion in each knee which he attributed to pain.  The examiner noted that the Veteran reported experiencing swelling in the knees at the end of the day and that her pain increased with getting in or out of her truck, driving more than an hour, or by kneeling or crawling.  

In her VA From 9 submitted in October 2009, the Veteran asserted that her knees were "not getting any better," but she also did not then report any increase in severity.  However, she did then report that she had to use ice packs and heating pads for her knees, which she had not reported at her August 2008 examination, potentially reflecting of a change in the condition of her knees. 

More recently, upon a VA treatment in July 2012, the treating physician only recorded the Veteran's general complaint of continuing difficulties in multiple parts including the knees.  However, the physician did find moderate crepitus in both knees.  This finding of moderate crepitus potentially reflects a distinct worsening of the bilateral knee disability since the August 2008 VA examination, because the August 2008 examiner explicitly stated that there was "no crepitation" in either knee. 

Based on the evidence showing that the bilateral knee disability might have increased in severity since the most recent VA examination, the Board finds that further development to afford the Veteran a current VA examination is warranted.  In addition, while the case is in remand status, development to obtain any outstanding records pertinent to the Veteran's claims should also be completed.


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of her service-connected disability in each knee.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the remanded issues.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide her and her representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


